                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS ROMERO BURNETT,                             Case No. 18-cv-03243-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER RE MOTION TO ALTER OR
                                                 v.                                         AMEND JUDGMENT
                                   9

                                  10     DEBBIE ASUNCION,                                   Re: Dkt. No. 21
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 27, 2019, the Court granted petitioner Burnett’s habeas petition under 28

                                  14   U.S.C. § 2254 because the California courts had wrongly denied his right to self-representation as

                                  15   established by Faretta v. California, 422 U.S. 806 (1975). Dkt. No. 19. The Court entered

                                  16   judgment in Burnett’s favor the same day. Dkt. No. 20. On September 24, 2019, respondent filed

                                  17   a motion to amend the judgment under Federal Rule of Civil Procedure 59(e), which in effect asks

                                  18   the Court to reconsider its ruling on the merits. Dkt. No. 21. The motion is denied.

                                  19          A Rule 59(e) motion is an “‘extraordinary remedy, to be used sparingly in the interests of

                                  20   finality and conservation of judicial resources.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir.

                                  21   2014) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)); see also

                                  22   Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001) (Rule 59(e) is a “high hurdle”). Such a

                                  23   motion “should not be granted, absent highly unusual circumstances, unless the district court is

                                  24   presented with newly discovered evidence, committed clear error, or if there is an intervening

                                  25   change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en

                                  26   banc) (internal citation omitted); see also Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th

                                  27   Cir. 2011) (same). As these high standards convey, Rule 59(e) is not a vehicle to re-hash an issue

                                  28   the Court has already decided. It “may not be used to relitigate old matters, or to raise arguments
                                   1   or present evidence that could have been raised prior to the entry of judgment.” Exxon Shipping

                                   2   Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (internal citation omitted).

                                   3          Respondent seeks reconsideration under Rule 59(e) mainly on a claim of clear error, so

                                   4   that element bears additional attention. Clear error requires a showing of more than a simple

                                   5   disagreement with the Court’s answer to a debatable question. McDowell, 197 F.3d at 1255-56

                                   6   and n.4. To win reconsideration on this ground, respondent must demonstrate that the Court

                                   7   committed a manifest error of law or fact sufficiently egregious to warrant extraordinary relief

                                   8   under Rule 59(e). See id.

                                   9          Resolution of a Rule 59(e) motion is entrusted to the sound discretion of the Court. Id. at

                                  10   1256; Turner v. Burlington N. Santa Fe R.R., 338 F.3d 1058, 1063 (9th Cir. 2003).

                                  11          These well-established standards make quick work of respondent’s motion. That is

                                  12   because the motion does nothing more than repeat the same arguments, same case citations and
Northern District of California
 United States District Court




                                  13   same factual allegations that the Court considered before granting the habeas petition. Respondent

                                  14   does not point to any new cases, changes in the law, or new facts, and its recycled arguments are

                                  15   no more compelling the second time around. The motion does not present a good reason for relief

                                  16   under Rule 59(e). See Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir. 1995).

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 8, 2019

                                  19

                                  20
                                                                                                    JAMES DONATO
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
